Citation Nr: 1743483	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-06 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include psychosis, schizophrenia, major depressive disorder, and posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	M. Hill, Attorney at Law


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 25, 1974 to November 29, 1974.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to service connection for psychosis, and an April 2016 rating decision denying entitlement to a TDIU.  

In a VA Form 9 dated in March 2013, the Veteran expressed his desire for a Board videoconference hearing.  However, in an April 2016 brief from the Veteran's attorney, it was noted that the Veteran wished to withdraw his hearing request.  Accordingly, the Board considers the Veteran's request for a Board hearing withdrawn.  See 38 C.F.R. § 20.704(e) (2016).  

The Board observes that various documents have been added to the Veteran's claims file since the issuance of the February 2013 Statement of the Case (SOC) concerning the Veteran's service connection claim, including evidence submitted by the Veteran, and evidence from the Social Security Administration (SSA).  In light of briefs from the Veteran's attorney dated in April 2016 and July 2017, which provide that the Veteran specifically waived any further consideration of evidence by the RO, the Board finds that it may proceed to adjudicate the instant service connection claim.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's acquired psychiatric disorder, diagnosed as schizophrenia, initially manifested in service or is otherwise etiologically related to active military service.  
CONCLUSION OF LAW

The criteria for entitlement to service connection for the Veteran's acquired psychiatric disorder, diagnosed as schizophrenia, have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Here, the RO provided pre-adjudication notice, by letter, in November 2009.  Thus, the Board finds that VA has fulfilled its duty to notify the Veteran.  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  Service treatment and personnel records, VA and private medical treatment records, Social Security Administration (SSA) records, and lay statements have been associated with the record.  In addition, the Veteran was afforded VA mental disorders examinations in April 2010 and October 2012, and an independent medical opinion was obtained by the Board in November 2016.  

In an April 2016 brief, the Veteran's attorney maintained that the October 2012 VA examination report was flawed and inadequate.  Specifically, the Veteran's attorney asserted that because the examiner failed to provide the raw data scores and actual answers that the Veteran gave during psychological tests, both the Veteran and the Board were deprived of the ability to analyze and to potentially challenge the examiner's findings regarding the results of the psychological testing.  In this regard, the Board notes that for an examination report or medical opinion to be adequate, it must describe the disability in "sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one."  E.g., Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  Here, a review of the October 2012 examination report indicates that the examiner provided the Veteran's score on the M-FAST test (100 percent), and explained that individuals with such scores were correctly classified as malingering 100 percent of the time.  The examiner also provided that the Veteran's MMPI-2 validity scale scores were at least two standard deviations above the mean scores for patients with genuine PTSD.  The Board acknowledges that the examiner did not provide the total scores for each of the tests that were administered, or the raw data scores for any of the tests.  However, in light of the information that the examiner provided, his citations to relevant medical literature, and his reasoned medical explanation connecting the Veteran's performance on the tests with his conclusions regarding potential malingering, exaggeration, and/or feigning, the Board does not find that the October 2012 examination report is inadequate for mere failure to provide raw data scores.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (providing that a report must contain clear conclusions and supporting data, as well as "a reasoned medical explanation" connecting the data and conclusions).  

The Veteran's attorney also maintained that it was an error on the October 2012 VA examiner's part to find that the Veteran was exaggerating and/or feigning, rather than offer an Axis I diagnosis, despite the fact that multiple providers had diagnosed the Veteran with mental illness.  However, a review of the examination report reflects that the October 2012 examiner considered the fact that the Veteran had previously been diagnosed with various psychiatric disorders, but he ultimately concluded, based on examination of the Veteran, psychological testing, and his medical expertise, that an Axis I diagnosis could not be rendered given psychological test scores indicating a significant level of exaggeration, malingering, and/or feigning.  Given the examiner's reasoned explanation for his decision not to offer an Axis I diagnosis, his medical expertise, and his reliance on peer-reviewed medical literature, the Board finds no indication of error in the examiner's conclusion that would rise to the level of rendering the examination report inadequate.  See id.  

The Veteran's attorney asserted that the October 2012 examiner did not objectively consider the psychiatric opinion that was offered by private psychiatrist Dr. Taitt.  The Veteran's attorney highlighted that the examiner dismissed Dr. Taitt's September 2011 report for not mentioning the Veteran's history of child abuse, and stated that the medical opinion was therefore "worthless and without any probative value."  While the Board acknowledges that the October 2012 examiner used strong language (i.e., "worthless"), his opinion regarding the probative value of Dr. Taitt's opinion appears guided by the principle that a medical examination is adequate "where it is based upon consideration of the Veteran's prior medical history."  See Barr, 21 Vet. App. at 310-11.  As highlighted by the October 2012 examiner, the Veteran's mental health records dating back to 1996 discuss the Veteran's history of childhood abuse, but there was no indication that Dr. Taitt considered how the Veteran's childhood abuse would, or would not, have accounted for his in-service or post-service symptoms.  As such, the October 2012 examiner opined that the medical opinion was without probative value.  

In this regard, the Board notes that the Veteran's attorney stated that the April 2010 VA examiner did not discuss the potential relevance, or lack thereof, of the Veteran's history of childhood abuse, and that the October 2012 examiner did not determine that her opinion was also without probative value.  However, a review of the April 2010 examination report shows that the examiner noted that the Veteran's pre-military history included being locked in a closet as a child, a history of sexual abuse by the Veteran's maternal uncle from ages seven to ten, and physical abuse by multiple family members.  The Veteran's attorney also suggested that the October 2012 examiner was "nitpicking."  Specifically, the October 2012 examiner noted that although the Veteran only served for one month and five days, Dr. Taitt indicated that the Veteran was discharged from service after "two months" for unsuitability.  As the Veteran did not have two full months of service, the October 2012 examiner correctly pointed out that Dr. Taitt's report included inaccurate facts, and this does not appear to suggest a bias on the part of the October 2012 examiner.  

Finally, the Veteran's attorney argued that the October 2012 examiner's opinion stating that the Veteran's service records "clearly" demonstrated that there was a pre-service mental health condition was, at best, a gross mischaracterization of the record.  As the Board has concluded that the presumption of sound condition has not been rebutted in the Veteran's case, this contention will not be further addressed.  

In a July 2017 brief, the Veteran's attorney asserted that the November 2016 independent medical opinion by Dr. Diamond was also flawed and inadequate.  First, the Veteran's attorney maintained that Dr. Diamond used the wrong legal standard to evaluate the claim, as he stated that it was less likely than not that the Veteran's current disability was "significantly caused or exacerbated by military service."  While the Board acknowledges that Dr. Diamond used the word "significantly," a review of his medical opinion, as a whole, does not indicate that he misunderstood, or otherwise misapplied, the correct standard for questions pertaining to service connection.  Of note, Dr. Diamond provided that the Veteran's psychiatric and life trajectory changed markedly around 1985, either connected to his motor vehicle accident, to trauma associated with the death of his brother, or to the development of a psychotic illness in his late twenties.  As such, he opined that it was "less likely than not that this was caused or exacerbated by his earlier military service."  

Second, the Veteran's attorney asserted that Dr. Diamond provided a lack of sound reasoning for his opinions, as reflected by Dr. Diamond's statement that the Veteran was not exposed to any "life threatening trauma or significant abuse while in service," and that the Veteran's service was "not more traumatic than other people's in basic training."  The Board disagrees with the Veteran's attorney's assertion and finds that Dr. Diamond offered sufficient rationale regarding the issue of trauma during basic training.  As reflected in his opinion, Dr. Diamond relied on the length of the Veteran's service, and he maintained that even though certain psychiatric conditions, such as PTSD, can become evident years after a traumatic event, there are typically behavior changes coincident to the period of trauma.  As noted by Dr. Diamond, this was not suggested by any of the treatment records or examination of the Veteran's life trajectory.  He acknowledged that such changes were mentioned as part of the assessments specifically made for disability determination, but added that these were based on assessment years after the event, and there was little documentation to support the opinions made.  
Third, the Veteran's attorney argued that Dr. Diamond failed to appropriately consider the evidence, namely prior lay evidence and private medical opinions of record.  However, a review of his medical opinion reflects that he generally considered the fact that lay representations and private medical opinions of record suggested an onset of symptomatology during service.  For instance, he referenced that it had been noted that the Veteran's "deficits were recognized by command and he was referred for intervention and psychiatric evaluation," which is quoted from Dr. Taitt's September 2011 evaluation.  To the extent that the Veteran's attorney claims that it was in error for Dr. Diamond to afford more weight to the Veteran's service personnel records and to medical records indicating a change in the Veteran's psychiatric and life trajectory around 1985, this is in his province as a medical expert to do so.  From a review of his opinion, Dr. Diamond considered the Veteran's current condition and psychiatric history, as reflected in medical records and reports, and made the determination that some evidence was afforded more probative value.  As will be discussed below, the Board also reaches the conclusion that the objective evidence of record closer in time to the Veteran's military service is more credible, and ultimately holds more probative value, than the later evidence and his assertions.  In light of his opinion and rationale, the Board finds Dr. Diamond's opinion to be adequate and probative.  See, e.g., Nieves-Rodriguez, 22 Vet. App. at 300-01.  

For the reasons set forth above, the Board concludes that no additional medical evidence or opinion is needed to adjudicate the Veteran's claim.  Additionally, as the Veteran has not identified any additional relevant evidence concerning his claim, the Board concludes that no further assistance in developing pertinent facts is required for VA to comply with its duty to assist.  

III.  Entitlement to Service Connection

	Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered, or disease contracted, in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

To establish a right to compensation for a present disability, a veteran must generally show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting from disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

However, certain conditions, such as congenital or developmental defects, personality disorders, and mental deficiencies are not diseases or injuries for VA compensation purposes.  38 C.F.R. § 3.304(c).  Thus, in general, service connection may not be granted for personality disorders.  Id.  However, in limited circumstances, service connection may be warranted for any additional disability that results where conditions such as congenital or development defects, or personality disorders, are subject to, or aggravated by, a superimposed disease or injury.  See VAOPGCPREC 82-90.  

Service connection may also be granted on a presumptive basis for certain chronic diseases, including psychoses, if such diseases are shown to be manifest to a degree of 10 percent or more within a year after separation from active service.  See 38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  

Determinations regarding service connection are based on a review of all of the evidence of record, including pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering evidence and determining its probative value, VA considers both the competency and the credibility of the witness.  See Layno, 6 Vet. App. at 469 (providing that "competency" is a "legal concept determining whether testimony may be heard and considered by the trier or fact" and that "credibility" is a "factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

To deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").  

	Factual Background

The Veteran entered active duty service on October 25, 1974.  In his July 1974 National Guard enlistment report of medical history, the Veteran initially marked that he did not know if he had a history of various psychiatric symptoms, including a history of trouble sleeping, depression or excessive worry, and nervous trouble of any sort.  However, the Veteran crossed out these markings and indicated that he did not have a history of psychiatric symptoms.  In the corresponding report of medical examination, the Veteran was clinically evaluated as normal in all aspects, and there were no noted defects or diagnoses.  

The Veteran was honorably discharged from service on November 29, 1974.  His personnel records reflect that on November 4, 1974, his commanding officer recommended that he be discharged on account of demonstrating a "complete lack of motivation due to [his] preoccupation with [his] personal problems."  The Veteran's "immature behavior as evidenced by [his] 'tantrum' in the orderly room show[ed] that [he was] not prepared to assume the responsibilities of a soldier."  In a memorandum to the Commander of the First Infantry Training Brigade, the Veteran's commander wrote that he had counseled the Veteran and that "[i]nitial observations indicated emotionally weak personality and severe nervous condition."  The Veteran "lacked self-confidence in his ability to adjust to [the] military environment," and he was "[v]ery immature in his ability to cope with personal problems."  According to the Veteran's commander, the Veteran "lack[ed] the attitude, motivation and desire to successfully complete OSUT."  

The Veteran was interviewed by a chaplain in regard to his possible discharge on November 5, 1974.  According to the chaplain's report, the Veteran was "not emotionally capable of taking BET [basic training].  He was dismissed from school because of his temper."  The chaplain felt that if the Veteran was "pushed [he would] become violent."  The chaplain did not feel that the Veteran would benefit from rehabilitative training or counseling, and he "strongly recommended" that the Veteran be separated from service "ASAP."  

A November 7, 1974 mental hygiene statement provided that the Veteran was able to distinguish the difference between right and wrong, and that he did not manifest signs and symptoms meeting requirements for Medical Boards on psychiatric grounds, or for hospitalization on psychiatric grounds.  It was recommended that he be placed on psychotropic medication, namely, Mellaril, 100 mg., as needed.  It was also recommended that he be separated from service on psychiatric grounds.  A diagnosis of hysterical personality, conversion type, was given, along with a notation that there were some traits of symptoms compatible with an organic brain deficiency versus a psychiatric disorder.  Expeditious discharge was recommended.  

Following service, a December 1990 letter from W. M. H. C. provides that the Veteran was seen as a walk-in with presenting problems that included depression, sleeping difficulty, suicidal feelings without plans, flashbacks, and recurrent nightmares about a car accident that occurred five years prior.  He also complained of neck and shoulder pain, in addition to frequent headaches, since the accident.  The diagnostic impression was PTSD.  

The Veteran applied for Social Security Disability benefits in 1996 on account of PTSD, depression, and a left leg burn.  In his application, the Veteran wrote that his condition first began to bother him in "1986?"  The Veteran wrote that he was involved in a head-on collision in 1986 and that since that time, he had attempted to return to work several times, but failed.  As reflected in his SSA application, the Veteran indicated that he was a bus driver from 1983 to 1986, again from 1991 to 1992, and for several months in 1994.  During this employment, he drove a bus from city to city and within the city.  He indicated that he had to know the routes and drive in traffic, and that he was responsible for the safety of the passengers and had to fill out reports concerning the daily trips that he made.  

A May 1996 psychiatric evaluation was conducted at B. H. C. for purposes of entitlement to SSA benefits.  The Veteran reported that he lived with his mother and that he had been married once.  He was noted as being "vague" when asked about the cause of the dissolution of his marriage, as he would not elaborate when asked how long he was married and when he separated.  He stated that he came "with a lady by bus" and that he was able to go places alone.  He also said that "the people out there want[ed] to kill him."  The Veteran was "rather vague" when asked about school, and he claimed that he had been residing in New York City for a long time.  He denied a history of psychiatric hospitalizations and had been arrested once.  He avoided telling the psychiatrist what the charges were and claimed that he "never did time" and was not on probation or parole.  He denied a history of drug or alcohol abuse.  He was anxious and irritable, and he behaved as if he was paranoid.  He was selective in what he said, had mood swings, and was described as oppositional, negativistic, and vague.  He reported difficulty sleeping.  He reported that his brother was shot and killed that year, but he was noted as being vague about the circumstances.  He stated that he talked to his deceased brother.  

On mental status examination, he was not seclusive or withdrawn, and he did not appear to be responding to internal stimuli.  The evaluating psychiatrist wrote that he was under the impression that the Veteran was "putting on an act," adding that he pulled his visor over his eyes, and at the beginning, would not answer a single question.  As the interview progressed, he provided more information, but according to the psychiatrist, he was very selective in what he said and only mentioned things that he felt would portray himself as being psychotic, without giving other information about himself.  The psychiatrist provided that although the Veteran said that he was paranoid, had delusions of persecution, and was thinking of his deceased brother who "call[ed] and talk[ed] to him," he did not appear to be delusional or hallucinating, nor did he appear to have obsessions, compulsions, or phobias.  In the psychiatrist's opinion, the Veteran's allegations were not consistent with the nature of his difficulties, and the Veteran was "invested in portraying himself as being sick and incapacitated."  The psychiatrist wrote that from a psychiatric point of view, the Veteran appeared able to go places alone, was aware of dangerous situations, and was able to do simple, and some detailed, things.  It seemed that the Veteran had "problems with interpersonal relations of a non-specified nature," but he was able to deal with some changes and work-related stressors.  The psychiatrist also noted that he was under the impression that there was a possibility of drug and alcohol use, and antisocial behavior, that the Veteran refused to discuss.  Although the Veteran was initially denied Social Security Disability benefits, a favorable decision was rendered in October 1996, in which the Veteran was determined to be disabled as of December 31, 1994 due to anxiety related disorder/PTSD.  

A private treatment record from W. M. H. C. dated in December 1996 provides that the Veteran's psychiatric history began when he was molested repeatedly by his maternal uncle from the ages of seven to ten, and that his grandmother used to lock him in the closet when he was young.  The psychiatrist, Dr. Stearns, noted that the Veteran was expelled from ninth grade on account of violent behavior and discharged from military service for threatening a commanding officer.  The Veteran reported that he was discharged from National Guard service after about five months for being "too nervous."  The record indicates that the Veteran worked as a security guard for over ten years and enjoyed this job until it ended when he happened to be on duty during a robbery in 1982 and was brought up on conspiracy charges.  He was on parole from 1982 to 1984.  The record provides that when he was 38, the Veteran's brother was shot numerous times, and killed, and that the Veteran had a graphic newspaper photograph of his slain brother.  The record describes a 1996 incident during which the Veteran poured boiling water on his leg after an auditory hallucination commanded him to do so.  A large scar was evident on his ankle.  The record also notes that in 1996, the Veteran was arrested by police following a paranoid assault on a pedestrian.  The Veteran's symptoms included agoraphobia because he was afraid of people on the street, as he feared that they were following him and wanted to hurt him.  Dr. Stearns added that the Veteran never came to the clinic alone and was always escorted to his appointments.  The Veteran was noted to typically spend parts of his days huddled in a corner of the room and crouched on his feet, which reminded him of being locked in the closet by his grandmother.  He also complained of nightmares and flashbacks pertaining to former sexual abuse or his deceased brother.  He also heard voices saying, "Charlie, Charlie."  The Veteran was given Axis I diagnoses of PTSD and psychosis, NOS.  

The Veteran began to receive treatment at N. M. H. C. in 1996.  The Veteran brought a note from his doctor in Brooklyn that stated that he had a diagnosis of having hallucinations, as well as a long history of behavior problems in the past.  He appeared very suspicious, was extremely paranoid, was wearing dark glasses, and was having trouble removing his glasses.  Most of the information obtained for the psychiatric evaluation was obtained with the help of the Veteran's common law wife.  The Veteran admitted to have smoked marijuana many years prior, but he denied current use of alcohol or drugs.  He stated that he had been taking his medication regularly (Thorazine, Klonopin, and Prozac).  According to his common law wife, he was not very functional in general.  He had a tendency to wander away from home at different times, sometimes staying with her, and sometimes staying with one of his uncles or cousins.  The treatment record referenced the contents of the treatment record from Brooklyn, which, as detailed above, described the Veteran's history of childhood abuse, violent behavior in the past, expulsion from school, discharge from basic training after threatening a commanding officer, work history, fear of people in the streets, tendency to sit in a corner of his room (or in his closet on occasion), and complaints of nightmares and flashbacks.  The Veteran was noted to have auditory hallucinations on and off, in addition to occasional visual hallucinations.  The treatment record references the March 1996 auditory hallucination commanding him to pour boiling water on his leg, in addition to his arrest after pushing a pedestrian, which, according to Dr. Holcomb, seemed to have been brought on by the Veteran's paranoia.  It was noted that he was involved in a head-on motor vehicle accident, and it was somewhat unclear as to what kind of head injuries he sustained.  He did not provide much information due to his suspiciousness and paranoia.  According to the treating provider, Dr. Holcomb, it seemed that the Veteran began deteriorating around 1985, when he started hearing voices, which coincided with seeing the graphic photograph of his slain brother in the newspaper, and with being involved in the motor vehicle accident.  
On mental status examination, the Veteran appeared anxious, suspicious, and paranoid, and the interview had to be conducted with the door of the office open.  He admitted to being anxious, jumpy, and having some paranoid ideation, in addition to auditory hallucinations from time to time.  According to Dr. Holcomb, there was some psychosis still present, although he appeared to have a good support system in his wife.  He did not expand on what kind of problems he was having other than to say he could not sleep very well, and that he was nervous and anxious.  He was given an Axis I diagnoses of psychotic disorder, NOS; cannabis abuse by history, in full remission; and rule out PTSD; and an Axis II diagnosis of personality disorder, NOS.  

Treatment records from N. M. H. C. dated through April 2000 reflect that the Veteran discussed matters pertaining to his current family situation, his life as a child, flashbacks and nightmares, some of which involved being sexually abused as a child, isolative tendencies, issues of trust related to being abandoned by his mother as a child, and his prior work as a security guard.  In April 2000, it was noted that he still had a great deal of difficulty being able to go to different places, and it was unclear if there was a little bit of suspiciousness still present.  However, he denied hearing voices or being afraid of people.  Throughout this period, the Veteran denied suicidal ideas or plans, and there is no indication that he discussed his prior military service.  

In a March 2000 report to SSA, the Veteran reported that he did not go out with anyone or have visitors, and that he stayed in his room.  In response to the question of whether he got along well with people in authority, he responded that "Army people are bad."  Otherwise, he did not mention his military service or the Army.  

In April 2000, his uncle provided a statement to SSA, in which he indicated that he lived with the Veteran until 1999 and continued to check on him on a weekly basis.  According to his uncle, the Veteran was always in his room and "like a lump."  His wife had to tell him to shower and eat.  His uncle wrote that the Veteran used to do things with him such as playing handball and attending dances, concerts, and family reunions, but he was now a "hermit" and would not go anywhere by himself.  Conversations were "usually strange," and the Veteran did not interact at all with his children.  He was reportedly very argumentative and moody with family.  

A psychologist completed a psychiatric review technique for purposes of SSA disability benefits in May 2000.  It was noted that the Veteran appeared to be "worse than allowed" and "more severely socially isolated."  He was noted as being paranoid and distrustful, and resistant to going anywhere by himself.  According to the psychologist, everything in the Veteran's file was consistent with a finding that the Veteran had a poor level of function and was markedly impaired by his PTSD and general ill emotional health.  

The record reflects that the Veteran resumed treatment at N. M. H. C. in 2008.  A November 2008 treatment record indicates that the Veteran reported that he first began to have psychiatric problems after a head-on collision while driving a bus in June 1985.  He tried to work following the accident for short periods of time, but he would miss work.  The Veteran reportedly did not know what was wrong with him until he was diagnosed in 1995.  

According to a July 2009 treatment record from N. M. H. C., the Veteran reported having dreams about the military.  It was noted that he had received paperwork regarding the time he was in service, and he maintained that he began to have problems at the beginning of his training, specifically, the third or fourth month.  The Veteran felt hurt that he was not told "what was going on with him" when he was in the military, as he would have gotten psychiatric care much earlier, perhaps as early as 1974.  In January 2010, he reported a lot of intrusive, repeated dreams about service, specifically, mistreatment by a particular drill sergeant that was in charge of his training.  

The Veteran was afforded a VA mental disorders examination in April 2010.  He reported that he was born in Puerto Rico but raised by his grandparents in New York, and he had a good relationship with his grandfather.  He discussed his childhood history of being sexually abused by his uncle and physically abused by multiple family members.  It was noted that he was expelled from school for violent behavior.  The examination report details the Veteran's military history, including threatening to attack a drill corporal and being discharged after a mental health evaluation.  The examiner noted the Veteran's 1982 arrest for conspiracy, his parole from 1982 to 1984, and the 1996 altercation with a pedestrian.  

The examiner wrote that per the Veteran's records, he started hearing voices in 1985, and during this same time, the Veteran saw a picture of his murdered brother and was involved in a motor vehicle accident with possible head injuries.  The examiner noted the incident during which the Veteran poured boiling water on his leg after a voice commanded him to do so.  It was noted that he had a history of paranoia, sitting in the closet, and agoraphobia, and he no longer heard "Charlie."  He had limited social skills.  Following a mental status examination, the examiner rendered an Axis I diagnosis of psychosis, NOS, and no Axis II diagnoses.  The examiner opined that the Veteran's psychosis was not caused by, or otherwise the result of, his military service.  According to the examiner, the Veteran's problem with violent behavior/anger issues existed prior to his entry into service, and that "[m]any of today's problems can be linked to his premilitary trauma."  The examiner wrote that the Veteran's current symptoms of psychosis did not appear until he had a motor vehicle accident in 1985, which appeared to have triggered a decompensation that has never remitted.  According to the examiner, the military did not aggravate a premilitary condition.  

A private psychiatric evaluation was conducted by Dr. Taitt in September 2011.  The Veteran appeared to be poorly kept, wore sunglasses indoors, appeared to be anxious and distressed, and had intrusive crying spells during the evaluation.  He was found to be cooperative, and his history was found to be reliable.  As for his social history, it was noted that the Veteran was born in Puerto Rico, left school in the tenth grade in Brooklyn, and then volunteered for the Army in 1974.  According to Dr. Taitt, the Veteran had an onset of psychological symptoms while on active duty.  As a reaction to the training environment, the Veteran had the onset of dysphoria, anxiety, confusion, and difficulty starting and finishing simple tasks.  Dr. Taitt provided that the Veteran's deficits were recognized by command, and he was referred for intervention and psychiatric evaluation, and was ultimately separated after two months of basic training.  The Veteran reported a suicide attempt by left wrist laceration while on active duty.  After the Veteran's return home to New York, he remained unemployed for a considerable period of time with residual dysphoria and anxiety, and he had a worsening of symptoms after a motor vehicle accident.  Dr. Taitt conducted a mental status examination, in which it was noted that the Veteran was noted to be confused, and to have thought-blocking and derailing, slow and inefficient thoughts, and poor concentration.  He was also noted to be forgetful of facts and events.  Dr. Taitt gave an Axis I diagnosis of major depression, recurrent, severe, with psychotic features.  No Axis II diagnosis was rendered.  Although he denied hallucinations and delusions, Dr. Taitt provided that the Veteran suffered from psychosis manifested by disrupted thought.  

According to Dr. Taitt, the Veteran's symptoms began when he was on active duty, and since that time, he had a history of multiple recurrent episodes of depression.  Dr. Taitt maintained that the onset and manifestation of the Veteran's condition began during active duty as a reaction to basic training and the military environment.  Dr. Taitt acknowledged that the record reflected a worsening of symptoms after a motor vehicle accident in the 1980s, but he provided that it should be noted that the initial onset of symptoms was prior to the accident, and that the longstanding and current severity of the Veteran's symptoms was a natural progression of the original, in-service condition, irrespective of the accident.  Dr. Taitt maintained that there was no indication that the Veteran's condition pre-existed military service.  According to Dr. Taitt, all findings were offered within a reasonable degree of medical certainty, and there was no information available that would alter his opinion.  

The Veteran was afforded anther VA mental disorders examination in October 2012.  The examination report discusses the Veteran's family, social, educational, occupational, military, and mental health history, as reported by the Veteran, and as reflected by medical records that are discussed above.  When asked how old he was when he believed that all of his problems started, he replied, "I don't know, 19 or 18."  He maintained that his problems started when one of the drill instructors yelled at him for leaving his weapon behind.  He reported that his symptoms partially started because he was yelled at by the drill instructor after he left his weapon behind, which took place in front of everyone else in the platoon.  He claimed that he cut his arm in the bathroom when he was on active duty.  When asked why he thought that all of his mental health issues started in the military, he stated that he "was crawling around in the mud all the time and they w[ere] yelling.  They said it was the way it was supposed to be."  

The examiner conducted a mental status examination, in addition to psychological tests, including the M-FAST test, which provides information regarding the probability that an individual is feigning psychiatric illness.  The Veteran's score on this test was highly indicative of feigning, as he scored 100 percent, and the examiner provided that individuals with scores equal to his score are correctly classified as malingering 100 percent of the time.  He was also given the SIRS-2 test, which was developed to assess feigning of mental illness, and which has been described in medical literature to be the "strongest measure of feigned mental disorders."  The Veteran's score on the SIRS-2 was highly consistent with probable malingering.  The SIMS Total Score, which provides an overall estimate of the likelihood that an individual is feigning or exaggerating symptoms of psychiatric or cognitive dysfunction, was noted to be the best utility in the identification of potential feigning response styles.  The Veteran's Total score was significantly elevated above the recommended cutoff score for the identification of likely feigning.  According to the examiner, the Veteran endorsed a high frequency of symptoms and impairment that was highly atypical of individuals who have genuine psychiatric or cognitive disorders, which suggested a high likelihood of potential feigning. 

The examiner acknowledged that the Veteran had previously been diagnosed with various conditions on Axis I, including major depressive disorder and psychotic disorder.  The examiner provided that while the Veteran may truly have an underlying psychiatric disorder, given the significant level of exaggeration noted in the current examination, he could not offer an Axis I diagnosis.  The examiner did provide an Axis II diagnosis of personality disorder, NOS.  The examiner wrote that a diagnosis of malingering was "certainly a possibility" given the results of the psychological testing, but he gave the Veteran the benefit of the doubt and did not offer this diagnosis.  The possibility of such diagnosis was provided because there were a significant number of objective psychological tests that reflected a pattern of intentional production of false or grossly exaggerated symptoms as motivated by external incentives, such as VA compensation.  This was supported by SIRS, M-FAST, SIMS Total Score, and MMPI-2 results that were indicative of a high number of feigned symptoms.  

The examiner also opined that the Veteran's claimed condition was less likely than not related to his active service.  The examiner noted that the Veteran responded consistently to the MMPI-2 items but that his responses to the MMPI-2 validity scale resulted in extreme elevations on several validity scales in the direction of symptom over-reporting.  Citing to medical literature, the examiner noted that the validity scores in the range produced by the Veteran reflected "extreme exaggeration or malingering" and/or "attempts to fake bad or malinger."  It was noted that the validity scores had even been found to be reliable indicators of exaggeration or feigning when evaluating combat veterans with PTSD, and that the validity scores produced by the Veteran were at least two standard deviations above the mean scores for patients with genuine PTSD.  According to the examiner, the only reasonable conclusion one can draw from these results is that the Veteran exaggerated mental disorder symptoms in the context of seeking compensation benefits.  The odds of a "false positive" result in this regard were less than 1 percent for research on malingering and feigning of mental disorders.  According to the examiner, various psychological testing conducted was highly indicative of feigning, malingering, and/or exaggerating symptoms of psychiatric dysfunction.  

The examiner also discussed the September 2011 evaluation by Dr. Taitt, and provided that the opinion was without probative value on account of the fact that Dr. Taitt did not discuss the Veteran's childhood abuse.  He also noted that while the Veteran only served for one month and five days, Dr. Taitt indicated that the Veteran was discharged from service after "two months" for unsuitability.  While the Veteran indicated that he had a suicide attempt on active duty, the service medical records were negative for any indication of such an attempt.  According to the examiner, although Dr. Taitt indicated that he believed the Veteran's current psychiatric condition began in the military, that his opinion was offered with a reasonable degree of medical certainty, and that there were no records that would alter his opinion, he offered no rational explanation for his opinions.  

The examiner opined that the Veteran's service treatment records clearly showed a pre-existing psychiatric condition as evidenced by the chaplain's note regarding the Veteran being kicked out of school for his temper.  The examiner added that the service records showed "hysterical personality, conversion type," in addition to possible organ brain deficiency, but there were no service medical records that would indicate that he acquired any type of organic brain deficiency after being on active duty for a total of one month and five days.  

The examiner also stressed that non-VA records, such as December 1996 treatment records, indicated a history of childhood sexual and physical abuse, and that the Veteran was noted to begin having hallucinations in 1985, around the same time he saw a picture of his brother in the newspaper.  There were no indications in the December 1996 records that his mental health symptoms were associated with military service.  

The examiner also highlighted that as far as could be determined from all of the mental health treatment records and psychological or psychiatric evaluation reports contained in the claims file, the Veteran had never been given objective testing.  His reported symptoms had always been assessed by his self-reported subjective complaints without any assessment of response style.  The examiner maintained that in contrast to every other psychiatric evaluation, the October 2012 examination report utilized best practice standards and incorporated psychological testing.  Additionally, the assessment approach was based on scientific evidence for its reliability and validity, and it was consistent with published medical literature regarding conduct of such examinations, for which the examiner provided citations.  It was noted that the duration of the interview was 100 minutes, plus psychological testing, that the Veteran was permitted as much time as he needed to include whatever additional information he wished, and that he voiced no concerns or complaints about the examination.  

A private psychological report was prepared by Dr. Mangold in November 2013.  In completing his report, Dr. Mangold interviewed the Veteran's spouse and adult daughter (who also served as an interpreter for the Veteran's spouse), and reviewed the entire claims file.  Dr. Mangold did not interview the Veteran, but he provided that he had extensive experience with schizophrenic patients, and based on his review of the record, it was important to interview the Veteran's family to ascertain the full nature and extent of the Veteran's presentation.  After interviewing the Veteran's family, he did not believe it was necessary to interview the Veteran because the information provided by the Veteran's family, in addition to the information contained in the record, was more than sufficient for him to formulate his opinions.  The Board notes that during his October 2012 VA examination, the Veteran reported meeting his spouse in or around 1987.  

In his interview with the Veteran's daughter, she stated that the Veteran "always had his moments, one moment he's ok, the next he's crying.  He treats us like we're in the Army, 'Hut 2, 3, 4, at ease!' and like that.  He's constantly arguing, any little thing bothers him."  She said that he had been this way as long as she could remember.  When asked whether she had observed signs of mania or depression, she replied that he was always falling asleep, such as while watching television, and that he has dreams, during which he suddenly wakes up screaming.  She said that he sometimes started "crying out of nowhere."  When asked if she had ever observed the Veteran talking to someone she could not see, she stated that she has seen him "talking to nobody," and that he was "always whispering about something."  When asked if he was paranoid, his daughter replied that when in public, he believed that people were looking and talking about him.  His daughter claimed that in public he would say things such as "At ease! At ease!"  The Veteran's daughter also said that he was scared that someone was going to "lock him up" and that he talked about the same thing over and over.  

During his interview with the Veteran's spouse, Dr. Mangold asked what her earliest recollection of the Veteran was, and she replied that he was "very afraid" and was "still like that."  At the time he stopped working in 1994, she said that he was "very nervous," "out of control," and "fear[ed] life."  When asked if she believed he heard voices, she replied that she imagined that he did because he would cover his ears and start to cry, whisper, and mumble.  She maintained that he had been like this all along and added that if she had known he was like this, she might not have been with him.  According to the Veteran's wife, he thought that people were "after him."  She "d[id not] know the bad experience he had in the Army" because he did not speak about it, but she reported that his brothers thought that when he came back from the Army that he was "not the same guy."  

Dr. Mangold provided that based on his experience, his interviews with the Veteran's spouse and adult daughter, and careful review of the record, the Veteran's appropriate diagnosis was schizophrenia, paranoid type.  According to Dr. Mangold, the Veteran's schizophrenia, paranoid type, began while he was on active duty in 1974, and he was incorrectly diagnosed during service with "hysterical personality, conversion type, with some symptoms compatible with an organic brain deficiency vs. a psychiatric disorder."  Additionally, Dr. Mangold opined that he did not have any preexisting mental health condition prior to entering the military.  

Dr. Mangold maintained that even from the limited service records, there was clear evidence of emerging schizophrenic psychosis on account of noted observations of the Veteran's erratic behavior in service, as reflected in his service treatment records, and signs of drastic change in the Veteran after he was discharged, based on an interview of the Veteran's spouse.  According to Dr. Mangold, this drastic in-service change marked the beginning stages of the Veteran's schizophrenia, paranoid type, and it was not beyond the realm of possibility that the Veteran developed schizophrenia less than two weeks after entering service.  Dr. Mangold acknowledged the medical treatment records noting an onset of symptoms in or around 1985, in addition to a history of childhood physical and sexual abuse.  However, he provided that pertinent histories were given during times of "florid psychosis," which rendered these histories unreliable.  As such, Dr. Mangold opined that any effort to attribute symptoms and personality issues noted in the service medical records to a preexisting mental health condition was speculative and clinically unsound.  Any effort to attribute the Veteran's symptoms and personality issues noted in the service medical records to childhood sexual or physical abuse was also clinically unsound because abuse does not cause schizophrenia.  Additionally, being expelled from school or having issues with violence does not necessarily equate to a preexisting mental health condition.  

Dr. Mangold opined that the Veteran's psychosis/schizophrenia was already present and caused him to decompensate well before the 1985 motor vehicle accident.  Dr. Mangold stressed that the Veteran's in-service behavior was clear evidence of emerging psychosis, and based on lay reports, the Veteran "was not the same person" when he returned from the Army.  These issues took place prior to the motor vehicle accident and seeing the picture of his murdered brother, and according to Dr. Mangold, reports that the Veteran did not decompensate until the motor vehicle accident and/or after his brother's death are incorrect due to the nature of the Veteran's condition and his history of florid psychosis.  

Dr. Mangold addressed the October 2012 VA examiner's statements regarding issues concerning malingering and/or exaggeration.  Dr. Mangold provided that based on his extensive experience with patients with schizophrenia, he was very familiar with the constellation of symptoms related to that disorder and could attest to the fact that it is not uncommon to encounter a presentation so bizarre as to seem impossible.  According to Dr. Mangold, based on his interviews with the Veteran's spouse and daughter regarding the long-term nature and severity of the Veteran's symptoms, it seemed clear that the Veteran was inadequately medicated, beset by psychotic symptoms, and so psychotic as to be incapable of responding to psychological testing in a meaningful way during the October 2012 VA examination.  Dr. Mangold added that it was well-known to mental health professionals that patients with severe symptoms may produce psychological test results which appear to be indicative of malingering and/or exaggeration, but these test responses are really a reflection of patients' actual mental status rather than attempts to be deceptive or to over-report.  

Mental health treatment records from N. M. H. C. dated since November 2013 note reports of nightmares and auditory hallucinations pertaining to his military service, in particular, mistreatment by a drill sergeant or instructor.  The Veteran reported a suicide attempt in the 1970s while he was in service by cutting his arm.  Of note, in January 2014, his long-time psychiatrist wrote that the Veteran's diagnoses in the past had been psychotic disorder, not otherwise specified, but that in reality he had multiple symptoms related to PTSD, as well as the possibility of a schizoaffective disorder with depression.  She wrote that some of the issues that he had been dealing with, especially in the later years, were related to mistreatment during active military service by a sergeant in charge of his group who was described as being verbally abusive and very difficult to deal with.  The Veteran was given an Axis I diagnosis of history of psychotic disorder, NOS, in reality most likely schizoaffective disorder with depression; and PTSD, chronic.  An Axis II diagnosis was deferred.  Later treatment records include Axis II diagnoses of rule out personality disorder.  Also of note is that in December 2015, the Veteran reported that when he was in basic training, a very aggressive instructor put a rifle in his mouth and threatened to kill him as part of his training.  In June 2016, he reported dreams of having a gun pointed in his face in the Army after he left his weapon behind.  

In November 2016, the Board obtained an independent psychiatric opinion from Dr. R. Diamond.  As noted by Dr. Diamond, it is always difficult to go back based on limited information and make an assessment from years before, and in the Veteran's case, there was very limited information available about descriptions or assessments made at the time the Veteran was in service, or shortly thereafter.  Assessments pertaining to the Veteran were made years after his active service, and for the most part, were obtained as part of the determination of benefits.  

Dr. Diamond noted that in his 1996 N. M. H. C. intake, the Veteran reported that he started hearing voices in 1985, which he associated with seeing pictures of his deceased brother.  At the time, he was given a diagnosis of psychosis NOS and PTSD.  Dr. Diamond also described that in later psychiatric assessment, psychotic symptoms, paranoia, and mood lability were described, and a variety of psychiatric diagnoses had been entertained since 1996, including schizophrenia, psychotic depression, and PTSD.  

According to the Dr. Diamond, since 1985, the Veteran had described ongoing psychotic symptoms, and if his descriptions were to be believed, it is most likely that he would meet the diagnostic criteria for schizophrenia.  However, comments regarding possible exaggeration of symptoms and the possible connection of symptoms to his motor vehicle accident in 1985 left some room for doubt.  

Dr. Diamond opined that the Veteran's current condition was less likely than not caused or exacerbated by his military service.  According to Dr. Diamond, the Veteran was exposed to trauma of basic training, which can certainly be stressful, but there was no report that he was exposed to any life-threatening trauma or significant abuse while in service.  On the surface, the Veteran's experience in service was brief and not more traumatic than those of other people's in basic training.  Dr. Diamond added that it is possible for a diagnosis of PTSD to become evident years after a traumatic incident, but there are typical behavioral changes coincident to the period of trauma.  This was not suggested by the treatment records or examination of the Veteran's life trajectory.  He added that such changes were mentioned as part of the assessments that were specifically made for disability determination, but these were based on assessment years after the event, and there was little documentation to support the opinions that were made.  

Dr. Diamond noted the Veteran's documented history of childhood sexual abuse, which could have made him more sensitive to later stress while in basic training, or, could have been a more significant etiological agent to later problems than any stress he experienced in basic training.  However, this was "all conjecture" and seemed less likely than not for the military experience to play a significant part.  

Dr. Diamond stressed that while the Veteran had reported that symptoms such as dysphonia, anxiety, confusion, and difficulty starting and finishing simple tasks began in 1974 while on active duty, and that these deficits were recognized by command, there was no contemporaneous report from 1974 reflecting these symptoms, or reflecting that these symptoms were recognized by command or were the cause of psychiatric evaluation.  Instead, the behavior that led to further assessment was a threat to attack a drill corporal, and tantrums were noted, along with a lack of motivation and preoccupation with personal problems.  There was concern that the Veteran had potential to become violent, and thioridazine (Mellaril) was recommended.  A diagnosis of "hysterical personality" was entertained, presumably because of reported tantrums, but there was no clear documentation to support this diagnosis.  Dr. Diamond noted that no psychiatric or other symptoms were mentioned at the time of his military service, and that in 1974, medications such as thioridzine were often used to "calm" people, even without evidence of psychotic symptoms.  According to Dr. Diamond, it was not clear why this medication was suggested or whether it was ever used.  Dr. Diamond also noted that although the Veteran had reported cutting himself after a drill instructor yelled at him, this behavior was described by the Veteran only many years later as part of the disability assessment, and there was no medical or other contemporaneous report that documented this behavior.  

Dr. Diamond noted that the Veteran sustained a motor vehicle accident in 1985 with possible head injury and that documented symptoms occurred about this time.  However, the extent of this head injury was not clear, and whether any of the psychiatric symptoms may have predated this injury to early in the same year was also unclear.  Although the Veteran had a twelve-year work history that ended in 1985, and behavioral problems before his, as reflected by his arrest for conspiracy to commit robbery in 1982, there was no documentation of psychiatric symptoms before 1985.  

Dr. Diamond opined that it was evident that the Veteran has had difficulty in his life since childhood, as evidence by his being expelled from school.  However, Dr. Diamond believed that the Veteran's problem in military service was a consequence of, rather than a cause of, his life problems.  As detailed by Dr. Diamond, there was no clear evidence of a change in symptoms or a change in function related to his time in the service.  The Veteran's life in the period after being in service seemed at least as stable, if not more so, and at least as functional, as his period preceding active service.  There was no change in his life trajectory connected to his period of military training.  The Veteran was also able to have an extended period of employment following his discharge from service.  Additionally, he opined that the Veteran's psychiatric and life trajectory changed markedly around 1985, either connected to the motor vehicle accident, the death of his brother, or the development of a psychotic illness in his late twenties.  However, it was less likely than not that this was caused or exacerbated by his earlier military service.  

Finally, Dr. Diamond opined that there was not adequate description to make a pre-1974 diagnosis of either personality disorder, PTSD, or any other specific psychiatric condition.  As explained by Dr. Diamond, what was known was that the Veteran appeared to have problems with anger before entering service.  He was reportedly expelled from school for violent behavior before entering service, which would seem to suggest some degree of impairment with function at that time.  However, there was insufficient information to lead to any specific diagnosis.  Although the Veteran had problems functioning before 1974, behavioral criteria for a pre-1974 diagnosis was not evident from the claims file.  

A private psychiatric opinion was obtained from Dr. Cesta in April 2017.  Based on an interview of the Veteran and a review of the claims file, Dr. Cesta gave a diagnosis of schizophrenia, continuous, and opined that the Veteran did not have any personality disorders.  According to Dr. Cesta, there was no question that the Veteran's symptoms of schizophrenia manifested and initially began, as a schizophrenia prodrome, while the Veteran was on active duty service in 1974.  Dr. Cesta noted that the in-service diagnosis of "hysterical personality" was antiquated and essentially meaningless.  According to Dr. Cesta, the in-service symptoms of a schizophrenia prodrome were mistaken for this antiquated diagnosis and mischaracterized/misdiagnosed in service as tantrums, immature behavior, hysterical personality, lack of motivation, etc.  Dr. Cesta provided that the development of the prodrome for schizophrenia in such a short amount of time, while on active duty service, was not unusual in any way, as any disease process can manifest at any time, and therefore, any opinion that such a condition could not have developed within two weeks of active duty service is medically incorrect.  

Dr. Cesta highlighted that based on his interview with the Veteran, the Veteran acknowledged significant neurovegetative symptoms of depression, bizarre thought processing, anxiety, and paranoia, in addition to agoraphobia, auditory hallucinations, disorganized though processing, bizarre behaviors, severe thoughts of violence, and suicidality.  According to Dr. Cesta, these psychiatric symptoms significantly preceded the motor vehicle accident of 1985, and they were described by the Veteran, quite clearly, as beginning both during his active service and shortly after his discharge.  There was a clear chronology of mental illness beginning in service and progressing thereafter through the present day.  Dr. Cesta noted that the fact that the 1985 motor vehicle accident and death of the Veteran's brother exacerbated the Veteran's symptoms was a clinical phenomenon that was completely unremarkable and expected.  Additionally, the extent of exacerbation, escalation, and/or acceleration of schizophrenia caused by traumas subsequent to military service, such as the motor vehicle accident and death of the Veteran's brother, cannot be distinguished or separated from the psychiatric symptomatology that was caused by the Veteran's active military service.  

Dr. Cesta disagreed with Dr. Diamond's conclusion that there was no evidence of any psychiatric illness prior to 1985.  He stressed that Dr. Diamond stated that it was not clear why Mellaril was recommended for the Veteran in 1974 and that such medication was often used to "calm" people in 1974, even without evidence of psychotic symptoms.  However, according to Dr. Cesta, Mellaril is a clearly-defined antipsychotic medication that has since been taken off of the market.  Dr. Cesta did not believe that such a medication would have been recommended to simply "calm" the Veteran, even in 1974, given that there are pharmacologic agents and behavioral strategies which could have been utilized to help him "calm down," rather than recommending an antipsychotic medication and immediate discharge from service based on "psychiatric grounds."  

Dr. Cesta also opined that the record did not support a finding that the Veteran had a pre-existing psychiatric condition prior to service.  There was no support in the record for this belief, as the Veteran clearly indicated that he never saw a psychiatrist, went to a psychiatric hospital, received psychotherapy, or participated in any type of formal behavioral intervention.  For a pre-existing condition to exist, there should be unambiguous evidence of that condition, which did not exist in the Veteran's case.  Finding that the Veteran had a pre-existing psychiatric illness based on a history of anger and being expelled from school was inconsistent with medical literature, as there are asocial and aberrant behaviors that many people engage in that are not associated with any psychiatric disease.  Additionally, even at the present time, the manifestation of the Veteran's disease process included auditory hallucinations of his drill instructor, delusional beliefs, paranoid, and disorganized though processing surrounding military life.  There was no clinically appropriate causal relationship between the Veteran's childhood sexual and physical abuse and schizophrenia, as linking schizophrenia to sexual abuse was not supported by medical literature or by a clinical evaluation of the Veteran.  

Finally, Dr. Cesta found no evidence of malingering or exaggeration.  He stressed the Veteran was somewhat flat and matter-of-fact in his discussion of his psychiatric illness, and the Veteran minimized symptomatology until he was intensely questioned to ascertain the severity of his symptoms.  The Veteran was extraordinarily reticent to discuss the auditory hallucinations, delusions, and other thoughts until he was pressed very strongly, and he indicated that he began experiencing bizarre symptoms while on active duty, which frightened him.  According to Dr. Cesta, the Veteran did not attempt to offer extensive symptoms descriptions, deviate from the medical record, endorse multiple symptoms that did not fit into a specific category, exaggerate in any fashion, or behave in a manner that attempted to manipulate.  

In April 2017, H.C., an uncle of the Veteran who grew up in the same home as the Veteran, and who has known the Veteran his entire life, described changes in the Veteran's personality and behavior when he returned home from his military service.  H.C. wrote that the Veteran was active and outgoing prior to service, but when he returned home, he always wanted to be left alone, was "jumpy," and would frequently tell H.C. and other family members that they needed to "watch out."  He also described the Veteran yelling "Charlie, Charlie," or "Mayday, Mayday."  According to H.C., these changes were observed right after the Veteran returned home from the military, and although the Veteran did not talk much about what happened to him during service, he told H.C. that basic training was "really tough on him" and that he was "picked on" by a sergeant.  The Veteran's spouse, M.R., also submitted a statement in April 2017, in which she wrote about H.C. telling her about the changes in the Veteran's personality and behavior since service, which he described as occurring immediately after he returned home from active service.  

	Legal Analysis

While the Veteran's schizophrenia qualifies as a "psychosis" for purposes of presumptive service connection, presumptive service connection is not applicable where, as here, the Veteran did not have 90 days or more of active military service.  See 38 C.F.R. §§ 3.307(a)(1), 3.384.  

Additionally, the Board acknowledges that record indicates that the Veteran might have had a pre-existing psychiatric disorder, to include a personality disorder, prior to service.  However, the Veteran underwent an examination for entry into active duty in July 1974, and he was clinically evaluated as normal in all aspects, and no defects or diagnoses were noted.  As there were no psychiatric conditions noted on his July 1974 entrance examination report, it is presumed that the Veteran was in sound condition on entrance into service.  See 38 C.F.R. § 3.304(b).  

Although this presumption is rebuttable, VA must do so by showing clearly and unmistakably both that a disability existed prior to service, and that such disability was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); see also Wagner v. Principi, 370 F.3d 1089, 1096-97 (2004).  The Board concludes that VA cannot meet that burden here, as the evidence of record does not rise to that standard.  With respect to a possible personality disorder specifically, while the Board acknowledges that the record does include some Axis II diagnoses of personality disorder, they are largely of a speculative nature given the "rule out" designation in the Veteran's treatment records.  Moreover, Dr. Diamond cogently maintained that a pre-1974 diagnosis of either personality disorder or any other specific psychiatric condition would be based on conjecture, as there was not objective evidence to support such a diagnosis, despite the Veteran's noted problems functioning prior to 1974.  As such, the presumption of sound condition is not rebutted and the Veteran's claim is one for service connection.  Wagner, 370 F.3d at 1096; see also Horn v. Shinseki, 25 Vet. App. 231, 236 (2012).  

As noted above, to establish service connection for the claimed disability on a direct basis, there must be evidence of: an in-service incurrence or aggravation of a disease or injury, a current disability, and a nexus between the disability and the Veteran's military service.  See Shedden, 381 F.3d at 1167.  The Board acknowledges that the record contains various diagnoses pertaining to the Veteran's claimed condition, and that the October 2012 examiner did not render an Axis I diagnosis on account of possible malingering or exaggeration, which will be addressed further below.  However, particularly in light of the report prepared by Dr. Diamond, the Board finds that the Veteran has met the first Shedden element of a current disability given his noted diagnosis of schizophrenia.  See, e.g., Shedden, 381 F.3d at 1167.  The Board must therefore consider whether the record establishes a nexus between the Veteran's schizophrenia and his active service.  
While the Veteran contends that his schizophrenia is the result of his active duty service, this assertion is inconsistent with other, more probative evidence of record, particularly, the November 2016 independent opinion by Dr. Diamond, and the psychological testing completed as part of the October 2012 VA examination report.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

As detailed above, Dr. Diamond opined that it was less likely than not that the Veteran's schizophrenia manifested in, or was otherwise caused by, his active service.  In rendering his opinion, Dr. Diamond stressed that the Veteran's psychiatric and life trajectory changed markedly around 1985, which he attributed to the post-service 1985 motor vehicle accident or trauma related to the death of his brother, or to the development of a psychotic illness in the Veteran's late twenties, following his separation from service.  Although there were documented behavioral issues prior to this time, such as being arrested for conspiracy to commit robbery in 1982, there was no documentation of psychiatric symptoms prior to 1985.  Instead, records such as his 1996 intake from N. M. C. provide that the Veteran reported started hearing voices in 1985, which he associated with seeing pictures of his dead brother.  Consistent with Dr. Diamond's opinion, mental health treatment records and SSA records dated between 1990 and early 2009, as reflected above, consistently indicate the Veteran first began deteriorating, or having an onset of symptoms, in 1985, which coincided with seeing the photograph of his deceased brother and the motor vehicle accident.  Dr. Diamond's opinion is also bolstered by the April 2010 examiner's conclusion that the Veteran's symptoms of psychosis did not appear until he had a motor vehicle accident in 1985, which, from medical records, appeared to have triggered a decompensation that never remitted.  In this regard, the Board notes that evidence of a prolonged period between discharge from active service and the medical documentation of a claimed disability may be considered as evidence against a claim of entitlement to service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

As stressed by Dr. Diamond, the Veteran's life in the period immediately following service seemed at least as stable, if not more so, and at least as functional as his period before being in the service.  In short, there was no change in his life trajectory connected to his period of training that tends to suggest psychiatric symptoms prior to 1985.  Dr. Diamond's statements regarding the Veteran's life trajectory following service are consistent with medical records, such as the December 1996 treatment record from W.M.H.C., which provide that following service, the Veteran worked for approximately ten years, carrying a gun, as a security guard, and that he enjoyed this job until it ended in 1982 due to the conspiracy charges.  Following this position, the Veteran worked as a bus driver, and based on the Veteran's representations in his SSA application, he was responsible for driving a bus both within the city, and from city to city.  In this position, he was required to know various bus routes, and he was responsible for the safety of the passengers on buses that he operated.  He also had to fill out daily reports concerning the trips that he made.  

Additionally, Dr. Diamond highlighted that no psychotic or other psychiatric symptoms were mentioned at the time of his military service, and hospitalization was deemed not necessary.  As reflected in the November 1974 mental hygiene statement, the Veteran was able to distinguish the difference between right and wrong, and although he was separated from the military on "psychiatric grounds," he did not manifest signs or symptoms meeting requirements for Medical Boards on psychiatric grounds, or for hospitalization on psychiatric grounds.  Dr. Diamond acknowledged that the Veteran later described an onset of symptoms as a reaction to the training environment, such as dysphonia, anxiety, confusion, and difficulty starting and finishing simple tasks, and that Dr. Taitt indicated that these deficits were recognized by command.  However, as stressed by Dr. Diamond, there was no contemporaneous record or report that these symptoms were present in 1974, that they were recognized by command, or that they were the cause of a psychiatric evaluation.   Instead, the behavior that led to further assessment was the threat to attack a drill corporal, and "tantrums" were noted, along with a lack of motivation and preoccupation with personal problems.  He was given a diagnosis of hysterical personality, conversion type, presumably due to "tantrums," and given the expressed concern that he had the potential to become violent, it was recommended that he be placed on psychotropic medication.  Dr. Diamond explained that in 1974, medications such as thioridazine were often used to "calm" people, even without evidence of psychotic symptoms.  Additionally, while the Veteran has reported that he cut himself in a reported suicide attempt after a drill instructor yelled at him, this behavior was described by the Veteran only many years later as part of the disability assessment, and there was no medical or other report from the time of the alleged incident that documented this behavior.  As reflected in medical records detailed above, the Veteran did not report any suicide attempt during service until his psychiatric evaluation with Dr. Taitt in September 2011.  

Dr. Diamond also acknowledged that the Veteran was exposed to the trauma of basic training, which can certainly be stressful, and that stress is inherently subjective to each person.  However, there is no indication that the Veteran was exposed to any life-threatening trauma or significant abuse while in service.  Moreover, on the surface, the Veteran's experience in the service was brief and not more traumatic than other people's experiences in basic training.  Consistent with Dr. Diamond's representations, the record reflects that the Veteran reported being yelled at by a drill instructor in front of others in his platoon.  At the October 2012 VA examination, the Veteran reported that he thought his mental health issues began in the military because he "was crawling around in the mud all the time and they w[ere] yelling."  Additionally, as noted by Dr. Diamond, the Veteran's documented history of childhood sexual abuse could have made him more sensitive to later stress while in basic training, or could have been a more significant etiological agent to later problems than any stress he experienced during basic training.  While there was some acknowledged degree of conjecture concerning the relationship between the Veteran's history of childhood sexual abuse and in-service stress and/or later diagnosed condition, it suggested that it was less likely than not that the Veteran's military experience played a significant part.  Finally, the Board notes that although the Veteran began reporting in December 2015 that a superior put a rifle in his mouth and threatened to kill him as part of his training, this representation does not appear to be credible, particularly given the degree of inconsistency with his representations prior to this date, but also due to the Veteran's credibility generally, which will be addressed further below.  

From a review of his opinion, Dr. Diamond considered the Veteran's current condition and psychiatric history, as reflected in medical records and reports, and his medical knowledge and skill.  In light of his opinion and rationale, the Board finds Dr. Diamond's opinion to be highly probative, and it weighs against a finding that the Veteran's schizophrenia is related to his active military service.  See, e.g., Nieves-Rodriguez, 22 Vet. App. at 300-01.  Moreover, Dr. Diamond's opinion is bolstered by various medical records, and the April 2010 VA examination report, as detailed above.  

The Board recognizes that the private opinions of Drs. Taitt, Mangold, and Cesta provide that the Veteran's current condition manifested in, or is otherwise the result of, his active military service.  However, the probative value of these opinions is limited, particularly when considering the degree of reliance on post-service recollection as opposed to contemporaneous medical evidence, and issues pertaining to the Veteran's credibility.  See Nieves-Rodriguez, 22 Vet. App. at 300-01 (holding that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

With respect to Dr. Taitt's opinion that the Veteran's current psychiatric disorder started on active duty while in basic training, the Board finds significant Dr. Taitt provided little rationale in support of his opinion.  Moreover, the rationale he did provide appears to have been based heavily, if not entirely, on the Veteran's post-service, subjective reports.  For instance, Dr. Taitt noted that as a reaction to the training environment, the Veteran had the onset of dysphoria, anxiety, confusion, and difficulty starting and finishing simple tasks, and that these deficits were recognized by command.  However, as stressed by Dr. Diamond, there is no contemporaneous report of these symptoms, of recognition of these symptoms by command, or of these symptoms being the cause of a psychiatric evaluation.  Dr. Taitt wrote that the Veteran had a suicide attempt by left wrist laceration while on active duty.  However, despite numerous mental health records dated prior to the psychiatric evaluation by Dr. Taitt, it does not appear that the Veteran ever reported such an attempt, and there are no medical records documenting this behavior.  Dr. Taitt also relied on the Veteran's representation that, after his return home to New York, he remained unemployed for a considerable period of time with residual dysphoria.  However, this is inconsistent with prior medical records, which indicate that the Veteran worked for approximately ten years as a security guard following his separation from service, and that he enjoyed this job.  Curry v. Brown, 7 Vet. App. 59, 67-68 (1994) (contemporaneous evidence can have greater probative value than inconsistent testimony provided by the claimant at a later date).  Moreover, as stressed by the October 2012 examiner, Dr. Taitt did not mention the Veteran's history of childhood sexual and physical abuse, which reduces the probative value of his opinion.  See Barr, 21 Vet. App. at 310-11 (providing that an opinion is adequate when it is based on the claimant's prior medical history).  While the Board acknowledges that Drs. Mangold and Cesta opined that the Veteran's history of childhood abuse was irrelevant given the Veteran's diagnosis of schizophrenia, the Board notes that Dr. Taitt gave a diagnosis of major depression, recurrent, severe, with psychotic features, and thus, their minimization of this issue concerning Dr. Taitt's opinion has limited value.  

In addition to the fact that Dr. Taitt relied heavily on the Veteran's post-service reports, the record raises significant doubt as to the credibility of the Veteran's reports.  As detailed above, the October 2012 examiner found that multiple psychological testing conducted was highly indicative of feigning, malingering, and/or exaggerating symptoms of psychiatric dysfunction.  In this regard, the Board recognizes that Dr. Mangold attributed concerns regarding malingering and/or exaggeration to the nature of the Veteran's disability, namely, schizophrenia.  Additionally, the Board acknowledges that Dr. Cesta found no evidence of malingering or exaggeration, adding that the Veteran needed to be strongly questioned to obtain information, that he minimized his symptomatology until he was intensely questioned, and that he did not attempt to offer descriptions or behave in a manner that attempted to manipulate the examiner.  

However, as stressed by the October 2012 examiner, based on the Veteran's scores, the only reasonable conclusion one could draw was that the Veteran exaggerated mental disorder symptoms in the context of seeking compensation benefits, and the odds of a "false positive" result in this regard were less than one percent.  Additionally, it was noted that validity scores have been found to be reliable indicators of exaggeration or feigning when evaluating combat veterans with PTSD and that the validity scores produced by the Veteran were at least two standard deviations above the mean scores for patients with genuine PTSD.  The Board also affords a significant amount of probative value to the October 2012 examiner's findings regarding the results of the psychological testing given that that multiple tests were conducted, and the examiner's opinions were formulated not only the basis of his medical expertise, but also a variety of published medical literature regarding the conduct of the examinations.  See, e.g., Nieves-Rodriguez, 22 Vet. App. at 300-01.  

Additionally, doubts as to the Veteran's credibility have not only been raised by the October 2012 examiner, but also by the psychiatrist at B.H.C. who completed a psychiatric evaluation for purposes of SSA disability compensation in May 1996.  As noted above, this psychiatrist indicated that it appeared that the Veteran was "putting on an act," was "very selective" in what he said, and only mentioned things that he felt would portray him as being psychotic.  In addition to the October 2012 and May 1996 opinions regarding the Veteran's credibility from medical professionals, the Board finds significant that the Veteran did not attribute his psychiatric symptoms to his military service until July 2009, after he reportedly received paperwork from service.  The Board also finds compelling that his representations regarding service have not been consistent.  For instance, prior to 2009, he only reported an onset of symptoms in or around 1985, when he was involved in a motor vehicle accident and saw a photograph of his deceased brother.  He did not report any in-service suicide attempt until September 2011, when he was being evaluated by Dr. Taitt as an aid to his application for VA benefits.  Additionally, while he had previously attributed his condition to being yelled at and/or verbally abused during basic training, and having to crawl in mud, in December 2015, he reported that a superior put a rifle in his mouth and threatened to kill him as part of his basic training.  

The Board acknowledges that Dr. Mangold maintained that inconsistencies in the Veteran's reported onset of symptoms were due to the Veteran being in a state of "florid psychosis" when giving certain personal histories and responding to the October 2012 psychological testing.  In this regard, the Board finds significant that Dr. Mangold appears to only rationalize reports that weigh against the Veteran's claim by florid psychosis, but does not raise issues regarding florid psychosis with respect to subjective reports that attribute the Veteran's condition to active service.  For instance, while the Veteran was reportedly in a florid psychotic state during his December 1996 psychiatric evaluations with Drs. Stearns and Holcomb, presumably due to factors such as appearing suspicious, paranoid, wearing dark glasses, and reporting audio hallucinations, Dr. Mangold does not question the opinion rendered by Dr. Taitt, even though the Veteran appeared to have presented himself in a similar manner.  For instance, according to the September 2011 evaluation by Dr. Taitt, the Veteran was wearing sunglasses indoors, appeared distressed, had thought-blocking and derailing, and was noted to be suffering from psychosis manifested by disrupted form of thought.  

Although Dr. Mangold opined that the Veteran's personnel records provided "clear evidence" of an emerging schizophrenic psychosis due to "erratic behavior," as reflected by his tantrum, and the concern that if pushed, he would become violent, the tantrum and concern regarding violence were addressed by Dr. Diamond, who maintained that there was no documentation of psychotic or psychiatric symptoms during service, or prior to 1985.  Moreover, the Board finds compelling that in the November 1974 mental hygiene statement, it was found that the Veteran did not manifest signs or symptoms that would rise to the level of warranting Medical Boards of hospitalization on psychiatric grounds.  Additionally, while Dr. Mangold also appears to have relied on it not being "beyond the realm of possibility" that the Veteran would have developed schizophrenia less than two weeks after entering military service, as stressed by Dr. Diamond, there is no report that the Veteran was exposed to any life-threatening trauma or significant abuse while in service.  

The probative value of Dr. Mangold's etiology opinion is also limited by the fact that it relies heavily on interviews of the Veteran's spouse and adult daughter, neither of whom personally observed the Veteran's symptoms until years after his separation from service.  As noted above, in the 2012 VA examination, the Veteran reported that he met his current spouse in or around 1987, and the adult daughter that was interviewed is the daughter of the Veteran and his current spouse.  Although Dr. Mangold opined that there were signs of "drastic change" in the Veteran after he was discharged, this opinion was based on the Veteran's spouse's representation that "[h]is brothers [thought] when he came back from the Army that [he was] not the same guy."  Dr. Mangold does not clearly articulate any other basis for finding that there were signs of drastic change following the Veteran's separation from service.  As such, it is outweighed by Dr. Diamond's opinion that prior to 1985, there is no objective indication that there was a change in the Veteran's life trajectory connected to his period of military training.  

In opining that the Veteran's schizophrenia manifested during his active service, Dr. Cesta maintained that the Veteran's in-service symptoms of a schizophrenia prodrome were mistaken and/or mischaracterized as tantrums, immature behavior, hysterical personality, and lack of motivation.  As stressed by Dr. Cesta, "hysterical personality, conversion type" is an antiquated diagnosis and is not consistent with current thinking in psychiatry.  Dr. Cesta highlighted the Veteran's representations that his difficulties with a drill instructor triggered a sense of inadequacy, despondency, suicidal ideation, paranoia, disorganized thought, significantly altered behavior, depression, hopelessness, helplessness, anxiety, bizarre thought-processing, and extensive despair.  In Dr. Cesta's opinion, this reported symptomatology led to behaviors that were inconsistent with a military life, and a result of these behaviors, the Veteran was discharged from service.  Dr. Cesta also noted that the Veteran was prescribed Mellaril, an antipsychotic medication, and that he did not believe that such medication would have been recommended to simply help the Veteran "calm down."  His opinion was also based on the Veteran's representation that following service, he continued to have significant neurovegetative symptoms of depression, bizarre/disorganized thought-processing, anxiety, paranoia, agoraphobia, auditory hallucinations, bizarre behaviors, severe thoughts of violence, and suicidality.  Dr. Cesta also noted that the Veteran's spouse was quoted by Dr. Mangold as saying that the Veteran's brothers have said that he was "not the same person" when he returned from the Army.  

Although Dr. Cesta maintained that there was a "clear chronology of mental illness" that began in service and progressed through the present day, this chronology relies heavily on the Veteran's subjective reports and is outweighed by Dr. Diamond's opinion, as well as other evidence of record that is set forth above.  For instance, there is no contemporaneous objective evidence documenting many of the symptoms that the Veteran reported to Dr. Cesta as having had during, and immediately following, service.  As detailed above, mental health treatment records dated prior to July 2009 provide no indication that the Veteran reported an onset of psychiatric symptoms prior to 1985.  Moreover, the Veteran's medical records indicate that between service and 1985, he maintained full-time employment a security guard who was authorized to carry a gun, and later, as a bus driver with multiple responsibilities, including maintaining the safety of passengers, knowing various bus routes, and filling out daily reports.  As for being prescribed Mellaril, even if there were many other pharmacologic agents that could have been utilized to help "calm" the Veteran, as stressed by Dr. Diamond, such medications were often used for such purpose, even without evidence of psychotic symptoms.  Moreover, it is unclear whether this medication was ever used.  

To the extent that Drs. Taitt, Mangold, and Cesta maintain that the Veteran's disease process began during service and simply escalated or accelerated in 1985, these opinions are outweighed by other, more probative evidence of record.  As set forth above, Drs. Taitt, Mangold, and Cesta relied heavily on the Veteran's post-service recollection, as gathered from interviews with the Veteran or the record.  Drs. Mangold and Cesta also relied on the Veteran's wife's statement that the Veteran's brothers have said that he was "not the same person" after his separation from service.  However, in light of Dr. Diamond's opinion detailed above, and the fact that mental health records prior to July 2009 establish that the Veteran consistently reported an onset of symptoms in 1985 rather than an exacerbation of symptoms, Drs. Taitt, Mangold, and Cesta's opinions regarding a mere escalation or acceleration in 1985, and they are outweighed by other, more probative evidence of record.  

For the reasons set forth above, the most probative evidence of record weighs against a finding that the Veteran's schizophrenia manifested during, or is otherwise the result of, his active military service.  As such, entitlement to service connection for the Veteran's schizophrenia is not warranted.  In reaching this conclusion, the Board has considered the Veteran's assertions, in addition to the lay statements of record from the Veteran's spouse, M.R, and the Veteran's uncle, H.C., as well as those of the Veteran's daughter, D.R., as reflected in Dr. Mangold's report.  As there is no indication that the Veteran, M.R., H.C., or D.R. has medical training or expertise, as lay witnesses, they are considered competent to report on factors such as the Veteran's medical history and observable symptomatology.  See, e.g., Layno, 6 Vet. App. at 469-70 (noting that personal knowledge is "that which comes to the witness through the use of his senses-that which is heard, felt, seen, smelled, or tasted").  As detailed above, the Board has reason to doubt the Veteran's representations and assertions regarding his disability and his medical history.  See, e.g., Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) ("[T]he Board, as factfinder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself.").  With respect to M.R.'s representations regarding the Veteran's continuous symptomatology since service, they are afforded limited probative value given that she did not meet the Veteran until 1987, and her reports regarding the Veteran's condition prior to this time appear to be based on third-person representations from H.C. and the Veteran's brothers.  The same reasoning applies to D.R.'s representations.  As for the April 2017 statement from H.C., his assertions regarding symptomatology immediately following service are outweighed by medical records dated prior to 2009, which reflect that the Veteran consistently reported an onset of symptoms in or around 1985.  Cf. Caluza, 7 Vet. App. at 511; Curry, 7 Vet. App. at 68.  

Additionally, determining the potential cause of schizophrenia is beyond the scope of lay observation, and as such, a determination as to the etiology of the Veteran's psychiatric disorder requires specialized training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing that the question of whether lay evidence is competent and sufficient is an issue of fact that is to be addressed by the Board); Layno, 6 Vet. App. at 469-70.  For this reason, and those specified above, the lay assertions of record do not constitute competent evidence concerning the etiology of the Veteran's current disability.  See 38 C.F.R. § 3.159(a)(1) ("Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.").  Moreover, the most probative competent evidence of record supports a finding that there is no nexus between the Veteran's service and his current psychiatric disorder.  

In summary, the competent medical evidence of record weighs against a finding that a nexus exists between the Veteran's schizophrenia and his active military service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the Veteran's claim, that doctrine does not apply, and the Veteran's claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for the Veteran's acquired psychiatric disorder, diagnosed as schizophrenia, is denied.  


REMAND

The Board must remand the Veteran's TDIU claim to the RO so that it may issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (providing that the Board must remand a matter when VA fails to issue an SOC after a claimant files a timely notice of disagreement).  In an April 2016 rating decision, the RO, in pertinent part, denied entitlement to a TDIU.  While the Board observes that the RO also denied entitlement to service connection for psychosis, this appears to be in error, as that matter was pending before the Board.  The Veteran subsequently filed a notice of disagreement in November 2016, in which he indicated that he disagreed with the RO's decision.  It does not appear that the RO has issued an SOC with respect to the issue of entitlement to a TDIU.  Therefore, a remand is necessary for the RO to issue an SOC to the Veteran so that he may perfect any appeal of this issue by submitting a timely substantive appeal.  See Manlincon, 12 Vet. App. at 240-41; Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

Accordingly, the case is REMANDED for the following action:

Issue an SOC pertaining to the issue of entitlement to a TDIU.  The Veteran is advised that the Board will only exercise appellate jurisdiction over this claim if he perfects a timely appeal of it.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that any claim that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


